Case 9:13-cr-00027-RC-KFG Document 120 Filed 07/13/20 Page 1 of 1 PageID #: 425



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
                                                  § CASE NUMBER 9:13-CR-00027-RC-JDL
 v.                                               §
                                                  §
                                                  §
 BRITTANY KAYLA MASSON                            §
                                                  §


                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

        The above entitled and numbered criminal action was referred to United States

 Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The Report and

 Recommendation of Magistrate Judge John D. Love which contains his proposed findings of fact

 and recommendations for the disposition of such action has been presented for consideration.

 The parties have waived their objections to the Report and Recommendation.

        The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

 correct. Therefore, the Court hereby adopts the Report and Recommendation of the United States

 Magistrate Judge as the findings and conclusions of this Court and ORDERS that Defendant

 Brittany Kayla Masson be committed to the custody of the Bureau of Prisons for a term of

 imprisonment of 8 months with no supervised release to follow. The Court RECOMMENDS

 that the place of confinement be FCP Bryan, if available, and drug treatment.

             So ORDERED and SIGNED, Jul 13, 2020.


                                                               ____________________
                                                               Ron Clark
                                                               Senior Judge


                                                 1
